                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

 MILCROFTON UTILITY                                 )
 DISTRICT OF WILLIAMSON                             )
 COUNTY, TENNESSEE                                  )
                                                    )         Case No. 3:18-cv-00330
         Plaintiff,                                 )
                                                    )        JUDGE CAMPBELL
         v.                                         )        MAGISTRATE JUDGE
                                                    )        NEWBERN
 CITY OF BRENTWOOD,                                 )
 TENNESSEE                                          )
                                                    )
         Defendant.                                 )


                                             MEMORANDUM

        Pending before the Court are Defendant’s Motion for Summary Judgment (Doc. No. 25) and

Plaintiff’s Motion for Partial Summary Judgment (Doc. No. 29). Each party filed a response and a

reply. (Doc. Nos. 39, 43, 46, 49). In addition, Defendant filed a Statement of Undisputed Material

Facts (Doc. No. 27) to which Plaintiff responded (Doc. No. 45), and Plaintiff filed a Statement of

Undisputed Material Facts (Doc. No. 29) to which Defendant responded (Doc. No. 40).

        For the reasons discussed below, the motions are DENIED.

                                       I.      BACKGROUND

        Plaintiff Milcrofton Utility District of Williamson County, Tennessee (“Milcrofton”) is a

water utility district created under the Utility District Law of 1937, Tenn. Code Ann. § 7-82-101, et

seq. (Statement of Facts (“SOF”), Doc. No. 40, ¶ 1).        Milcrofton has held loans from the United

States Department of Agriculture, Rural Development, or its predecessor agency, continuously from

April 5, 1973, to the present. (Id., ¶ 3).



                                                        1



     Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 1 of 31 PageID #: 878
        Defendant City of Brentwood (“the City”) is a municipality located in Williamson County,

Tennessee. The City owns and operates public water and sewer systems and is providing water

service to two housing developments – Morgan Farms and Traditions 1 – that lie within the

Brentwood city limits. 2 Milcrofton claims that these developments are within Milcrofton’s service

area. Morgan Farms and Traditions are located in the vicinity of Milcrofton’s northern boundary –

whether within or without is in dispute.3

        Milcrofton Utility District was created by judicial order in 1971 and “recreated” by judicial

order on October 10, 1975. See Order, In the Matter of: Milcrofton Util. Dist., Rule No. 462

(Williamson Cty. Ct. Oct. 10, 1975) (Doc. No. 25-2 at DocID# 215-19). The Order establishes the

“perimeters and boundary lines” of Milcrofton as follows:

            [Beginning at] the point where Liberty Pike, I-65 and the southern boundary
           of the 8th Civil District of Williamson County intersect; thence eastwardly
           along the southern boundary of the 8th Civil District and following the same
           to the point where it comes closest to Clovercroft Road; thence following the
           8th Civil District line northwardly and northeasterly to a point where the East
           boundary of the 8th Civil District and the South Boundary of the 15th Civil
           District intersect; thence eastwardly along the southern boundary of the 15th
           Civil District of Williamson County to the point where said southern boundary
           of the 15th Civil District intersects with the 16th, 19th and 14th Civil Districts
           of Williamson County …



1
        Milcrofton only claims that Traditions, section 1, is within its service area. All references to
Traditions refer only to section 1.
2
         Prior to 2007, the land on which Morgan Farms and Traditions are situated was within the Franklin
city limits. In the summer of 2007, the City of Brentwood and the City of Franklin entered into an agreement
to adjust the boundaries so that certain areas, including Morgan Farms and Traditions, that had been a part
of Franklin would be brought within the corporate limits of Brentwood. (Doc. No. 45, ¶ 3).

3
        It is undisputed that, with the exception of a single property located at what it now the entrance to
the Traditions development, Milcrofton has never provided water to the disputed area. Until December 2007,
Milcrofton provided water service to a house at 1820 Wilson Pike. (Doc. No. 45, ¶ 29). No lots for new
homes are located in the area where the home was formerly located. (Id., ¶ 32). The property is, however,
supplied with water for irrigation. (Doc. No. 40, ¶ 34).

                                                         2



     Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 2 of 31 PageID #: 879
       In 2007, while the subdivisions Morgan Farms and Traditions were still in the planning

stages, the City informed the developer, “[I]t is our understanding and belief from review of

information available on water service territories in the Split Log Road area that the Morgan/Drees

area is located within the Milcrofton Utility service area. The City of Brentwood has no desire or

interest in providing water service to Morgan/Drees tract.” (Ltr. from Mike Walker, Brentwood City

Manager, Doc. No. 25-1 at PageID# 177).

       The developer then contacted Milcrofton about providing water service to the subdivisions.

Milcrofton responded to the request for service on July 27, 2007, with a letter from its consulting

engineer, Greg Clingerman:

          The above referenced project [Morgan Farms] is located within either the
          Nolensville/College Grove Utility District or the City of Brentwood water
          service area. The Milcrofton Utility Service District’s boundary line runs east
          and west through the Morgan property approximately where the proposed
          McEwen Lane will be located. Since this project is located out of the district
          and due to the continued growth in the District the Milcrofton Utility District
          will not be able to provide water service to this project at this time. The District
          has an obligation first to provide there [sic] existing customers and future
          customers and proposed projects located within the boundaries of the District,
          adequate water service and pressure.

          The District is currently in the process of upsizing water lines in the district
          and is currently working on construction plans for a new main water booster
          station. Until these future improvements are completed, within the next 1-3
          years, the District cannot consider providing water service to projects located
          outside of there [sic] service area.

(Doc. No. 45, ¶ 5).

       As part of the zoning and subdivision process, during the summer and fall of 2007,

developers for Morgan Farms and Traditions submitted draft plans to the City identifying Milcrofton

as the planned provider of water services to the subdivisions. On October 29, 2007, presumably

after further inquiry about Milcrofton providing water service to the developments, Milcrofton’s



                                                       3



     Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 3 of 31 PageID #: 880
engineer, Clingerman, forwarded a copy of the July 27, 2007 email to the developer’s engineer,

Brad Slayden. (Id., ¶ 7). This time, he attached a map showing the water district boundary. (Id.)

       On November 13, 2007, City staff sent the developers comments to the proposed Morgan

Farms development plan. (Id., ¶ 8). The comments requested “documentation from the Milcrofton

Utility District regarding their ability or inability to provide water service to this area” and “a water

availability letter from the Milcrofton Utility District.” (Id., ¶ 9). Slayden responded to the City:

“[T]here is indecision at this time as to whether Milcrofton Utility District or the City of Brentwood

is the water service provider on this project. It seems the demarcation line between the potential

providers is extremely ambiguous. We are doing our best work to achieve a resolution to this issue.

As soon as the provider is determined, we will work to obtain a letter of availability.” (Id., ¶ 11).

       On December 13, 2007, the engineers for the developer and Milcrofton met to discuss the

water service areas.     Following the meeting, Clingerman wrote a letter to the developer’s

engineering firm, copying Milcrofton’s manager and attorney. The letter confirmed that the

proposed developments were outside Milcrofton’s service area. Clingerman wrote:

           After our meeting of December 13, 2007 we have reviewed the original charter
           on the District’s northerly boundary in relation to the above projects
           [Traditions and Morgan Farms]. When the District was formed the 14th Civil
           District’s norther boundary did not take in the property that these two
           subdivisions are being proposed to be developed on. Attached is a copy of a
           portion of the Civil District map showing the Civil District Boundaries when
           the Milcrofton Utility District was chartered. Based on this information the
           above referenced projects are not located within the Milcrofton Utility District.
           Since these projects are outside the District’s boundary, Milcrofton Utility
           District cannot provide water service to these projects.

           The District is willing to serve these projects in accordance with its Water
           Service to Developments rule. In order for the District to serve this area, the
           City of Brentwood would have to authorize Milcrofton to serve this property,
           and Milcrofton and the City of Brentwood would need to enter into an
           agreement authorizing Milcrofton to service these subdivisions.


                                                       4



     Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 4 of 31 PageID #: 881
           If your clients want to pursue this request, you need to request the City of
           Brentwood authorize Milcrofton Utility District to provide water service to
           these projects an obtain an agreement from the City of Brentwood to allow
           Milcrofton Utility District to serve these areas. Once all of this has been
           completed, then we will be able to proceed with discussing what improvements
           to the existing water system will need to be made, time frame on design, fees,
           etc.

(Dec. 18, 2007 Ltr. from Clingerman to Slayden, Doc. No. 25-1, PageID # 230).

         In May 2008, Brentwood’s Director of Water Services wrote a memorandum to the City

Commission stating that “both water districts [Nolensville and Milcrofton] have confirmed the

properties are not located in their service area nor do they wish to provide service to these parcels.”

(Milton Aff., Doc. No. 25-4). Thereafter, the Brentwood City Commission passed resolutions

expressing the City’s commitment to provide water service Morgan Farms and Traditions. (City of

Brentwood Resolution 2008-26, May 12, 2008, Doc. No. 25-4 at PageID # 369). The resolution

states that these areas were labeled “unclaimed parcels” on the accompanying map and the Court

assumes this to be an accurate representation.         The details of map, however, are largely

indecipherable. In conjunction with the commitment to provide service to these areas, the City

entered into an agreement with the neighboring Nolensville/College Grove Utility District

transferred the rights to serve certain parcels as shown on the aforementioned map. (Amd. No. 1 to

Service Area and Water Purchase Agreement, May 27, 2008, Doc. No. 25-4 at PageID# 372). The

transfer of service area was approved by the USDA. (Doc. No. 25-4 at PageID# 375).

         An economic recession stalled progress on the subdivisions for several years. During that

time, Milcrofton provided water service to a new development called Breezeway adjacent to Morgan

Farms.     The Breezeway improvements were complete in 2009. (Doc. No. 40, ¶¶ 17-19).

Construction on Morgan Farms and Traditions began in 2013 and 2016. (Doc. No. 45, ¶¶ 22, 25).

Both developments were done in several phases. Water mains in Morgan Farms were complete

                                                      5



     Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 5 of 31 PageID #: 882
between December 2013 and January 2018 and meters were set between January 2014 (section 1)

to March 2018 (section 7). (See Milton Aff., Doc. No. 25-4, ¶ 22; Doc. No. 40, ¶ 25). In Traditions,

water mains were completed in November 2016 and the water meters were set in June 2017. (See

Milton Aff., Doc. No. 25-4, ¶ 24; Doc. No. 40, ¶ 25). To recoup the cost of infrastructure

improvements, the developers paid “water tap fees” for each lot up front. The developers paid

$865,000 for all lots in Morgan Farms on December 13, 2013, and $130,000 for lots in Traditions

on November 16, 2016. (Milton Aff., Doc. No. 25-4, ¶ 23; Doc. No. 45, ¶ 24, 27). An additional

$4,000 was paid for tap fee for certain Traditions lots. (Doc. No. 45, ¶ 27).

       In 2015, Milcrofton received new maps of its infrastructure and service area. 4 (Jones Dep.,

Doc. No. 25-2 at PageID# 194). Milcrofton then commissioned a “second opinion” “follow-up map

… to confirm where our boundary actually is.” (Jones Dep., Doc. No 25-2 at PageID# 199). The

date on this map was illegible even during the deposition. (Id.) Another northern district boundary

map (“you can read the date on this one”) is dated June 2018. (Id. at PageID# 200).

       On February 6, 2018, the engineering firm Ragan Smith, the firm that helped plan Morgan

Farms and Traditions, requested Milcrofton approve a plat for a portion of the McEwen Drive

extension that would run between Breezeway, serviced by Milcrofton on the south, and Morgan

Farms, serviced by the City on the north. Milcrofton’s general manager responded, “I can’t sign it

until I know what is going on … We have a survey of our District and that’s our water service area

back there not Brentwood.” (Doc. No. 45 at 12).




4
       Six different maps are included as exhibits to the deposition of Milcrofton’s manager, Mike Jones.
(Doc. No. 25-2). For the most part, the maps, are indecipherable.

                                                       6



     Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 6 of 31 PageID #: 883
       On April 2, 2018, Milcrofton filed a Complaint alleging that Defendant City of Brentwood

unlawfully encroached upon Milcrofton’s water district and deprived it of customers in violation of

7 U.S.C. § 1926(b) and state law. Milcrofton claims “Brentwood took advantage of a mistake by

Milcrofton’s former engineer and provided water service to these subdivisions, in violation of law,

so that it could collect hundreds of thousands of dollars in tap fees.” (Pl. Resp., Doc. No. 43 at 1).

The City moved for summary judgment on all claims. (Doc. No. 25). Milcrofton filed a motion for

partial summary judgment seeking judgment as to liability on all counts. (Doc. No. 29).

                                II.     STANDARD OF REVIEW

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

The party bringing the summary judgment motion has the initial burden of informing the Court of

the basis for its motion and identifying portions of the record that demonstrate the absence of a

genuine dispute over material facts. Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir. 2003). The

moving party may satisfy this burden by presenting affirmative evidence that negates an element of

the non-moving party’s claim or by demonstrating an absence of evidence to support the nonmoving

party’s case. Id.

       In evaluating a motion for summary judgment, the court views the facts in the light most

favorable for the nonmoving party and draws all reasonable inferences in favor of the nonmoving

party. Bible Believers v. Wayne Cty., Mich., 805 F.3d 228, 242 (6th Cir. 2015); Wexler v. White’s

Fine Furniture, Inc., 317 F.3d 564, 570 (6th Cir. 2003). The Court does not weigh the evidence,

judge the credibility of witnesses, or determine the truth of the matter. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986). Rather, the Court determines whether sufficient evidence has been

presented to make the issue of material fact a proper jury question. Id. The mere scintilla of evidence

                                                      7



     Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 7 of 31 PageID #: 884
in support of the nonmoving party’s position is insufficient to survive summary judgment; instead,

there must be evidence of which the jury could reasonably find for the nonmoving party. Rodgers

344 F.3d at 595.

                                        III.   ANALYSIS

A. Service Area Protection Under 7 U.S.C. § 1926(b)
       The Consolidated Farm and Rural Development Act made federal loans available to rural

water associations and provides the recipients of those loans a measure of protection from

competition. 7 U.S.C. § 1926(a) and (b). Section 1926(b) “prevents local governments from

expanding into a rural water association’s area and stealing its customers.” Ross Cty. Water Co.,

Inc. v. City of Chillicothe, 666 F.3d 391, 397 (6th Cir. 2011) (citing Le-Ax Water Dist. v. City of

Athens, Ohio, 346 F.3d 701, 705 (6th Cir. 2003)).

       The statute provides:

          The service provided or made available through any such association shall not
          be curtailed or limited by inclusion of the area served by such association
          within the boundaries of any municipal corporation or other public body, or by
          the granting of any private franchise for similar service within such area during
          the term of such loan; nor shall the happening of any such event be the basis
          of requiring such association to secure any franchise, license, or permit as a
          condition to continuing to serve the area served by the association at the time
          of the occurrence of such event.

7 U.S.C. § 1926(b).

       Section 1926(b) has two specific purposes: (1) “to encourage rural water development by

expanding the number of potential users” and (2) “to safeguard the financial viability of rural water

associations and [their federal] loans.” Ross, 666 F.3d at 397 (quoting Lexington-South Elkhorn, 93

F.3d 230, 233 (6th Cir. 1996). Expanding the number of potential uses encourages rural water

development by lowering the per capita fixed costs. Id. (citing S. Rep. No. 87-566, at 67 (1962)).

Protecting the customer base of rural water associations, Section 1926(b) also safeguards the
                                                     8



     Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 8 of 31 PageID #: 885
financial viability of rural water associations and the corresponding ability to repay federal loans.

Id. (stating that the purpose of Section 1926(b) is to “encourage rural water development by

expanding the number of potential users and to safeguard the financial viability or rural association

and [United States Department of Agriculture (USDA) Rural Development] loans”) (quoting

Lexington-South, 93 F.3d at 233)). Section 1926(b) protects borrowers “from loss of users due to

actions or activities of other entities in the service area of the Agency financed system. Without this

protection, other entities could extend service to users within the service area, and thereby

undermine the purpose of the congressionally mandated water and waste loan and grant programs

and jeopardize the borrower’s ability to repay its Agency debt.” 7 C.F.R. § 1782.14.

        “Responsibility for initiating action in response to those actions prohibited by 7 U.S.C.

1926(b) rests with the borrower.” 7 C.F.R. § 1782.14. The Sixth Circuit has repeatedly directed that

Section 1926(b) “should be given a liberal interpretation that protects rural water associations

indebted to the [USDA] from municipal encroachment.” Ross, 666 F.3d at 397 (citing Vill. of

Grafton v. Rural Lorain Cty. Water Auth., 419 F.3d 562, 565 (6th Cir. 2005)).

        Before addressing the substance of Milcrofton’s Section 1926(b) claim, the Court will first

consider the applicability of several affirmative defenses raised by the City – statute of limitations,

and the equitable defenses of laches, waiver, and estoppel. Brentwood argues that regardless of the

claim’s merit or lack thereof, Milcrofton has simply waited too long to bring claims related to the

right to provide water service to the disputed areas. Milcrofton asserts that its right to enforce its

exclusive service area is unbounded by the usual temporal constraints as neither the statute of

limitations nor the equitable doctrine of laches can forestall its claim. Milcrofton essentially argues

that it could wait indefinitely (so long as it continuously holds a qualifying loan) to enforce its rights

under Section 1926(b). The Court disagrees.

                                                        9



     Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 9 of 31 PageID #: 886
            1. Statute of Limitations
        The claim alleging violation of 7 U.S.C. § 1926(b) is brought under 42 U.S.C. § 1983. In

Tennessee, Section 1983 claims are subject to a one-year statute of limitation. Sharpe v. Cureton,

319 F.3d 259, 266 (6th Cir. 2003) (citing Tenn. Code Ann. § 28-3-104(a)(3)) and Berndt v. Tenn.,

796 F.2d 879, 883 (6th Cir. 1986)).

         Milcrofton argues the statute of limitations does not apply to its claims for two reasons: (1)

statutes of limitations do not apply to any claims brought by entities created under the Utility Law

of 1937 (“UDL”), Tenn. Code Ann. § 7-82-101 et seq; and (2) the nullum tempus doctrine, codified

at Tenn. Code Ann. § 28-1-113, which prevents the application of a general statute of limitations to

actions brought by the State of Tennessee, applies to Milcrofton.

                     A. The Statute of Limitations Applies to Milcrofton’s Federal Claim

        Milcrofton argues that the UDL precludes application of any statutory limitations period

because the UDL proclaims that it is “complete in itself” and that “any other law, general, special

or local, except as provided in this chapter, shall not apply to a district incorporated under this

chapter.” 5 Tenn. Code Ann. § 7-82-107. Milcrofton reasons that although the UDL gives utilities

the right to sue and be sued, a statute of limitations not contained within the UDL is “any other law”

and, therefore, cannot apply to Milcrofton. Milcrofton does not provide any authority, other than a

creative reading of the statutory language, to support the proposition that the legislature intended

for entities created pursuant to the UDL to pursue claims without regard to generally applicable

limitations periods.




5
          Tenn. Code Ann. § 7-82-107 states: “This chapter is complete in itself and shall be controlling. The
provisions of any other law, general, special or local, except as provided in this chapter, shall not apply to a
district incorporated under this chapter; provided, that nothing in this chapter shall be construed as impairing
the powers and duties of the department of environment and conservation.”
                                                          10



     Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 10 of 31 PageID #: 887
        The UDL grants utility districts the right to, among other things, sue and be sued, incur debts,

enter into contracts, and enforce property rights. Tenn. Code Ann. § 7-82-304. There is no indication

that the legislature intended for a utility district to be free from the constraints of all other generally

applicable laws while engaging in these activities. It is far more likely that this provision was

intended to clarify that such other laws are inapplicable to municipal corporation created under the

UDL. See e.g. Tenn. Op. Atty. Gen. No. 12-11 (Feb. 3, 2012) (opining that utility districts created

under the Utility District Law of 1937 are not subject to the Municipal Electric Plant Law of 1935);

City of Crossville v. Middle Tenn. Util. Dist., 345 S.W.2d 865 (Tenn. 1961) (holding a utility district

held an exclusive franchise notwithstanding a city charter provision to the contrary); Harpeth Valley

Util. Dist. v. Metro. Gov’t of Nashville and Davidson Cty., No. 01A1-9711-CH-00686, 1998 WL

313397 (Oct. 26, 1998) (holding municipal zoning regulations do not apply to utility district).

        Moreover, Tennessee courts regularly apply generally applicable laws to municipal

corporations created pursuant to the UDL. See e.g., Batson v. Pleasant View Util. Dist., 592 S.W.2d

578, 582 (Tenn. Ct. App. 1979) (holding that utility was subject to applicable laws governing

contracts notwithstanding its statutory power, under the UDL, to “fix, maintain, collect, and revise

rate and charge for any service” because “rules that control a private individual or corporate business

generally apply to a utility district operating its utility”); Bybees Branch Water Ass’n v. Town of

McMinnville, 333 S.W.2d 815, 816 (Tenn. 1960) (municipal corporation is governed “for the most

part” by the same rules that control a private, individual, or business corporation and is bound to

terms of contract).

        The Court concludes the Utility Law of 1937 does not insulate Milcrofton from otherwise

applicable statutes of limitations.



                                                        11



    Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 11 of 31 PageID #: 888
           2. The Nullum Tempus Does Not Apply to Milcrofton’s Federal Claim
       Milcrofton argues that the doctrine of quod nullum tempus occurrit regi, literally “time does

not run against the king” applies to its claims to enforce its service area. The common law doctrine

of nullum tempus “prevents an action brought by the State from being dismissed due to the

expiration of the statutory period of limitations normally applicable to the specific type of action.”

Hamilton Cty. Bd. of Ed. v. Asbestospray Co., 909 S.W.2d 783, 785 (Tenn. 1995). Tennessee has

codified the nullum tempus doctrine. See Tenn. Code Ann. § 28-1-113 (“The provisions of this title

[pertaining to the statutes of limitations] do not apply to actions brought by the state of Tennessee,

unless otherwise expressly provided.”). It is “well settled” in Tennessee that the nullum tempus

doctrine applies, in certain cases, to subordinate organs of the state. Asbestospray, 909 S.W.2d at

785. Milcrofton argues this is one of those cases.

       The basic rule regarding the applicability of nullum tempus to subordinate bodies was set

forth in Wood v. Cannon County, 166 S.W.2d 399 (Tenn. 1942). The court stated:

          The statute of limitations does not run against the sovereign or the state, or
          against a county, when [the county is seeking] to enforce a demand arising out
          of or dependent upon, the exercise of its governmental functions as an arm of
          the state. But the statute does run against a county or municipality in respect
          of its rights or claims which are of a private or corporate nature and in which
          only its local citizens are interested, as distinguished from a public or
          governmental matter in which all the people of the state are interested.

Wood, 166 S.W.2d at 401.

       Applying the rule from Wood, the relevant question is whether Milcrofton, a public utility,

is asserting claims which are of a “private or corporate nature in which only its local citizens are

interested” or a “governmental matter in which all the people of the state are interested.” Milcrofton

argues that, as a public utility, it is an arm of the state operating for a governmental purpose

comparable to that of the school board in Asbestospray.

                                                     12



    Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 12 of 31 PageID #: 889
        In Asbestospray, the Tennessee Supreme Court held the nullum tempus doctrine applied to

an action by a local school board to recover the costs of asbestos removal from a local school

building because education is a “quintessential governmental, not a private function.” Asbestospray,

909 S.W.2d at 786. The court reasoned that not only did the state constitution impose a duty to

provide a free and public education and a corresponding duty to maintain school properties, the state

delegated the maintenance of school properties to local governments. Id. (“[A]s is the case with

many other aspects of education, the State has simply delegated its governmental function—in this

instance that of maintaining school property—to subordinate bodies.”) The court further noted that

EPA rules subjected the school districts to potential civil penalties for failing to address asbestos in

school buildings and that asbestos removal or abatement has been considered by other courts to be

a government function affecting the general public, rather than a “purely local economic activity.”

Id. at 787.

        A review of other cases in which nullum tempus has been found to apply to municipalities

shows that Tennessee courts apply the doctrine to municipalities in circumstances where the

municipality is engaged in activity affecting the entire state. In Knox County ex rel Schumpert v.

Perceptics Corp., No. 03A01-9803-CH-00089, 1998 WL 668721, at * 5 (Tenn. Ct. App. Sept. 30,

1998), the court applied the doctrine of nullum tempus to a breach of contract claim brought by the

county against the supplier of a real estate registering and indexing computer system. The court

reasoned that the indexing of deeds is a vital state function affecting all citizens of the state as

evidenced by the constitutional requirement that all counties elect a registrar and state law requiring

the registrar to register and index deeds. Id.

        In City of Elizabethton v. N. Am. Fibers, Inc., No. E2003-02930-COA-R3-CV, 2004 WL

2636710, at *4 (Tenn. Ct. App. Nov. 19, 2004), the court applied the doctrine of nullum tempus to

                                                      13



    Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 13 of 31 PageID #: 890
a city’s suit for breach of easement involving an inaccessible sewage system and the risk of

catastrophic levels of environmental contamination of the Watauga river. Citing the Water Quality

Control Act, Tenn. Code Ann. § 69-3-102(a), which states that it is “the public policy of Tennessee

that the people of Tennessee … have a right to unpolluted waters,” the court found that the city was

engaged in the exercise of a governmental function as an arm of the state for the benefit of “not only

the citizens of Elizabethton, but the general population of this state by securing, protecting and

preserving the ‘right to unpolluted waters.’” Id.

        In Hamilton Cty. Emergency Commc’ns Dist. v. BellSouth Telecom., LLC, 154 F. Supp. 3d

666 (E.D. Tenn. 2016), reversed on other grounds 852 F.3d 521 (6th Cir. 2017), the court found a

state-wide interest in 911 service for all counties and applied the doctrine of nullum tempus to claims

brought by county level municipal corporations established to administer the 911 emergency

communications service.

        Milcrofton seeks to identify a comparable state policy interest in the provision of water,

citing a portion of the Water Pollution Control Act, Tenn. Code Ann. § 69-3-102. The Water

Pollution Control Act states, in part, “the waters of Tennessee are the property of the state and are

held in public trust for the use of the people of the state.” This Court finds this argument

unpersuasive. The statute, though it does concern water, is about pollution control, not water utilities

and provides no support for Milcrofton’s argument that “Milcrofton helps the State carry out its

public trust by providing water service to the public.” 6



6
         The full text of the cited provision states, “Recognizing that the waters of Tennessee are the property
of the state and are held in public trust for the use of the people of the state, it is declared to be the public
policy of Tennessee that the people of Tennessee, as beneficiaries of this trust, have a right to unpolluted
waters. In the exercise of its public trust over the waters of the state, the government of Tennessee has an
obligation to take all prudent steps to secure, protect, and preserve this right.” Tenn. Code Ann. § 69-3-
102(a).
                                                           14



     Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 14 of 31 PageID #: 891
       Milcrofton cites First Suburban Water Util. Dist. v. McCanless, 146 S.W.2d 948 (Tenn.

1941) to support its argument that, as a utility district, Milcrofton is “an operation for a State,

governmental, or public purpose.” In McCanless, the court considered a constitutional challenge to

the UDL shortly after its passage and held that the legislature did not violate the Tennessee

constitution when it exempted utility districts from taxation. Id. at 950. In so doing, the court

recognized that that utility districts are “municipal corporations” established “chiefly to regulate the

local internal affairs of the city, town, or district incorporated.” Id. (citing State v. Knoxville, 90

S.W. 289 (Tenn. 1905)). The McCanless court further alluded to the small, local nature of utility

districts, noting, “We find no restriction upon legislative authority as to the size, powers, or field of

operations, in the creation of one of its arms or instrumentalities.” Id.

       Tennessee has not addressed the application of nullum tempus to claims brought by a utility

district to enforce an exclusive service area. However, the cases applying the doctrine to claims

brought by municipalities have unmistakably involved claims in which “all the people of the state

are interested”—education, unpolluted waters, registering and indexing deeds, and an emergency

communication (911) system. The Court notes that the operation of public utilities, though

unquestionably a matter of public interest, is generally considered a proprietary rather than a

governmental function. See Bybees Branch Water Assn. v. Town of McMinnville, Tennessee, 333

S.W.2d 815 (Tenn. 1960) (“Operation of utilities [is done] in its proprietary or individual capacity

rather than its legislative or governmental capacity” and is “governed, for the most part, by the same

rules that control a private, individual or business corporation.”). The dispute in this case, which is

a territorial dispute between neighboring municipal corporations, is local in nature. Moreover, the

state law under which Milcrofton and other water districts are created is permissive, not mandatory.

                                                       15



    Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 15 of 31 PageID #: 892
Local landowners may petition the local government for the creation of a utility district, but

localities are not required to establish exclusive water districts. As the water service is already being

provided, it is unlikely as decision in this case will directly affect even the customers within the

disputed area, let alone implicate an interest in which the citizens of the state will be interested.

        In consideration of the foregoing, the Court finds that the enforcement of an exclusive

service area of a local water district is not a “public or governmental matter in which all the people

of the state are interested” and, therefore, the doctrine of nullum tempus does not apply in this case.

See e.g., Town of Smyrna, Tenn. v. Mun. Gas Auth. of Ga., 129 F. Supp. 3d 589, (M.D. Tenn. 2015)

(rejecting application of nullum tempus to claim brought by town against the gas utility because the

interest was not one affecting the citizens of the state as “any recovery will inure solely to the benefit

of the Town and perhaps it citizens”). Accordingly, Milcrofton must have filed its claims for

violation of § 1926(b) within one year of the accrual of those claims. See Sharpe v. Cureton, 319

F.3d 259, 266 (6th Cir. 2003) (applying one-year statute of limitations to claims brought under 42

U.S.C. § 1983).

            3. Claim Accrual
        The parties disagree about when the statute of limitations begins to run on a violation of

§ 1926(b). Milcrofton argues that even if the statute of limitations does apply to its claim for

violation of § 1926(b), so long as the City continues to provide water within Milcrofton’s service

area, the claim could never be untimely. Milcrofton reasons “[w]ater service goes on continuously.

It does not start and stop, creating discrete violations. The same continuous violation of § 1926(b)

has been happening for years. Milcrofton could file a timely suit at any point.” (Pl. Resp., Doc. No.

43 at 13-14). In the alternative, Milcrofton argues that the City began providing water service when




                                                       16



    Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 16 of 31 PageID #: 893
the meters were connected and by this standard, service commenced in certain parts of the

developments within the one-year statute of limitations.

       Citing Collyer v. Darling, 98 F.3d 211, 220 (6th Cir. 1996), the City posits that the statute

begins to run when a “plaintiff knows or has reason to know that the act providing the basis of his

or her injury has occurred.” The City argues Milcrofton had reason to know of the injury in 2008

when the City Commissioners passed resolutions committing to provide water service to the

developments. Alternatively, the City argues that the statute begins to run when the City accepted

the plats (which was apparently after the water lines were installed but before the meters are

connected) or when the water mains were connected from each development to the City’s system

and the City collected tap fees from the developers.

       Of the Sixth Circuit cases involving claims under Section 1926(b), two were brought while

the municipality was still in the process of laying water pipes. See Le-Ax Water Dist., 246 F.3d at

704 (case filed one month after municipality authorized a development agreement); Ross, 666 F.3d

at 396 (case filed to halt construction of waterline in the disputed area). In Lexington-South Elkhorn,

the water district alleged the encroaching municipality was already providing service within the

disputed area. 93 F.3d at 232 (alleging the city annexed the area in which it had begun providing

service or had begun providing water service outside of the city limits and within the boundaries of

the water district). Although the defendant raised the issue of timeliness and the district court held

the claim was barred by laches, the Sixth Circuit held that the water association had not made service

available to the disputed area and did not reach the issue of timeliness. Id.

       In Village of Grafton v. Rural Lorain County Water, 419 F.3d 562 (6th Cir. 2005), the Sixth

Circuit had cause to address timeliness, albeit in a slightly different context. In Village of Grafton,

the Village annexed and resolved to provide water service to a property called Fox Run in 1990. It

                                                       17



    Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 17 of 31 PageID #: 894
was not until August 2002, however, that property was developed. The water association, which

had obtained a USDA loan in January 2002, filed suit in October 2002 seeking to enforce its

exclusive service area under Section 1926(b). The court held that because the Village did not make

any effort to provide water service to Fox Run until after the water association had obtained a USDA

loan, the right to provide service lay with the water association. Although not part of the holding,

the court stated that the Village provided water to the development when the water lines were

installed. Id. at 564 (“In August 2002, the Village accepted Fox Run’s dedication plat. Thereafter,

the water lines were installed, and the Village began to provide water to the development.”). This

supports the City’s position that water is “provided” when the water mains are connected to the

City’s water system.

       Applying the reasoning from Village of Grafton, the Court finds that water is provided when

the water mains are connected, and that the statute of limitations begins to run at that time.

Milcrofton argues that the provision of water is ongoing, and its suit is timely at least with regard to

the water provided during the limitations period. The parties have not fully briefed this issue and

the Court declines to decide it now.

       In sum, regarding the statute of limitations, the Court finds as follows: (1) the statute of

limitations applies to Milcrofton’s claim for violation of Section 1926(b); (2) the applicable

limitations period is one year. However, because the parties have not adequately briefed the issue

of accrual of the claim, the Court will not determine whether Milcrofton’s claims are time-barred

based on the statute of limitations at this time.

B. Availability of Affirmative Defenses
       Milcrofton argues that estoppel and laches cannot serve as a bar to Section 1926(b) claims

as a matter of law because application of any equitable affirmative defense would undermine federal

                                                      18



    Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 18 of 31 PageID #: 895
policy. The City disagrees, asserting that under the circumstances of this case, neither laches nor

estoppel would undermine federal policy. The Court agrees.

        As a general principle, the doctrine of equitable estoppel, like other principles of equity, will

be applied flexibly by a federal court to achieve fairness and prevent injustice. See Heckler v. Cmty.

Health Serv. of Crawford Cty., Inc. 467 U.S. 51, 59 (1984). That being the case, courts will not

apply equitable estoppel when doing so is against public policy. Nor can estoppel be used as a

means to avoid the requirements of legislation enacted for the protection of the public interest. Scott

Paper Co. v. Marcalus Mfg. Co., 326 U.S. 249, 257 (1945) (holding that private parties cannot

contract to withhold from the public a patent whose monopoly term had expired in derogation of

public policy as manifested in the federal patent laws).

        Milcrofton relies upon a Seventh Circuit case, Jennings Water, Inc. v. City of North Vernon,

Inc., 895 F.2d 311 (7th Cir. 1989), which held, under the facts of that case, the water district’s

motion for injunctive relief could not be barred by equitable estoppel. Courts outside this circuit,

have applied the holding in Jennings to categorically prohibit the application of all equitable

defense, specifically estoppel, laches, and waiver, to any claims for violation of Section 1926(b).

See e.g. Sioux Rural Water Sys., Inc. v. City of Watertown, No. 15-1023-CBK, 2017 WL 1372602

(Apr. 12, 2017); Beckham Cty. Rural Water Dist. No. 3 v. Elk City, No. CIV-05-1485-F, 2014 WL

12818729 (Jun. 2, 2014); Rural Water Dist. No. 4, Douglas Cty., Kan. v. City of Eudora, Kan., 604

F. Supp. 2d 1298, 1334 (D. Kan. 2009), reversed on other grounds, 659 F.3d 969 (10th Cir. 2011)). 7




7
        Although Jennings specifically applied only to estoppel, two district courts have expanded the
holding in Jennings to include the equitable defenses of waiver and laches. See Sioux Rural Water, 2017 WL
1372602, at *5; Beckham Cty, 2014 WL 12818729, at *8.
                                                       19



    Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 19 of 31 PageID #: 896
       In Jennings, a water district brought suit under Section 1926(b) to enjoin its largest wholesale

water customer from purchasing water from a nearby municipality instead of the water district. The

water company did not initially object to an agreement between a nearby municipality and its major

wholesale purchaser. Id. at 313. Not only did the water company know about agreement, it “actively

expedited completion of the [] systems connection by ordering its employees to mark water lines to

allow [its customer] to lay and connect its own water mains with those of [the municipality].” Id.

However, in Jennings, the water association was advised by the federal loan agency, then the FmHA,

to determine whether the loss of the wholesale purchaser as a customer would significantly affect

revenue. Id. Three weeks later, the water district filed suit to block the completion of the pipe and

the sale of water from the municipality to Jennings’s wholesale customer, alleging the loss of its

wholesale water customer would jeopardize its ability to pay the federal loan. Id. at 313-14. The

municipality and wholesale customer argued the water district should be estopped from challenging

their agreement because it failed to object to the contract when it first became aware. The Jennings

court noted that defendant presented “a rather weak case for equitable estoppel under any

circumstances.” Id. at 316. Not only did the defendants know the water district was federally

financed and subject to the constraints of § 1926(b), “Jennings never specifically advised CSL that

it could proceed without fear of the statute.” Id. at 316-17.

       Jennings does not state a categorical rule that estoppel can never apply to a claim brought

under Section 1926(b). The Jennings court did not make such a sweeping pronouncement, stating

only that “in suits between private parties, traditional equitable estoppel may not always be available

when the plaintiff’s cause of action is based on a federal statute” and finding that “equitable estoppel,

applied here, would ‘block the application of a statute intended to protect the public interest’”

Jennings, 895 F.2d at 317 (citing the opinion of the district court and Scott Paper, 326 U.S. at 257).

                                                       20



    Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 20 of 31 PageID #: 897
       The Sixth Circuit has not addressed whether equitable estoppel or laches can apply to a claim

for violation of Section 1926(b). In Lexington-South Elkhorn, 93 F.3d 230 (6th Cir. 1996), the

district court dismissed the Section 1926(b) claim on multiple grounds, including estoppel and

laches. Id. at 233. The Sixth Circuit, however, affirmed the district court decision on grounds that

the water district had not made service available and did not reach the question of whether laches or

estoppel precluded the claim. Id. at 238.

       Applicable law, including Jennings, does not support the argument that laches and estoppel

cannot apply to claims brought under Section 1926(b). The Supreme Court recently considered the

application of laches with regard to claims for violation of the federal copyright statute and held

laches could not bar a claim brought within the limitations period prescribed by Congress. Petrella

v. Metro-Goldwyn-Meyer, Inc., 572 U.S. 663, 684-85 (2014). The court reasoned that Congress

made the limitations period part of the statute and to bar claims brought within this period on the

basis of laches would undermine the policy prescribed by Congress. Id.

       In dicta, the Petrella court addressed the distinction between laches and estoppel. “The test

for estoppel is more exacting than the test for laches, and the two defenses are differently oriented.

The gravamen of estoppel, a defense long recognized as available in actions at law, is misleading

and consequent loss. Delay may be involved, but is not an element of the defense.” Id. The Petrella

court left open the possibility that estoppel may be an available defense even when laches—where

timeliness is the essential element—cannot. Id. (“For laches, timeliness is the essential element. In

contrast to laches, urged by [defendant] entirely to override the statute of limitations Congress

prescribed, estoppel does not undermine Congress’ prescription, for it rests on misleading, whether

engaged in early on, or later in time.”).



                                                     21



    Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 21 of 31 PageID #: 898
       In Petrella, the court cites a Sixth Circuit opinion as illustrative of the distinctions between

estoppel and laches in another copyright infringement case – Chirco v. Crosswinds Communities,

Inc., 474 F.3d 227 (6th Cir. 2007). In Chirco, the defendants were alleged to have used the plaintiffs’

copyrighted architectural design to plan and build a housing development. Plaintiffs were aware of

the defendants’ project and took no steps to stop construction until 168 units were built and mostly

occupied. Although the case was filed within the three-year statutory limitations period, the District

Court dismissed the case on grounds of laches. On appeal, the Sixth Circuit affirmed on different

grounds, holding that plaintiffs would not be entitled to an order requiring the destruction of the

housing project because such relief would be inequitable. The court cited two reasons: (1) plaintiffs

knew of the construction plans and failed to take measures to stop the project before the defendants

broke ground; (2) the requested relief would “work and unjust hardship” upon the defendants and

innocent third parties.

       As applied here, Petrella counsels that affirmative defenses may apply to claims brought

under federal statutes when those defenses do not undermine the public policies embodied in the

statute. Importantly, preclusion of one affirmative defense for policy reasons does not categorically

bar a different affirmative defense that does not implicate the same policy considerations.

       The cases cited by Milcrofton in support of the argument that laches cannot apply do not

compel a different conclusion. See Hatchett v. United States, 330 F. 3d 875, 887 (6th Cir. 2003)

(applying the “general rule” that the government is exempt from the doctrine of laches); Guar. Trust

Co. of N.Y. v. United States, 304 U.S. 126, 132 (1938) (considering whether laches applies to claims

brought by a foreign government). Both cases address the available of laches as a defense to claims

brought by the United States and apply the well-established rule that the government is exempt from

the consequence of its laches. Indeed, the rule that the government is exempt from the consequence

                                                      22



    Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 22 of 31 PageID #: 899
of its laches is the very definition of quod nullum tempus occurit regi. The claims in this case are

not brought by the United States and, as discussed, the nullum tempus doctrine does not apply to the

claims in this case.

        Finding that equitable defenses of laches and estoppel are not categorically barred, the Court

considers whether application of estoppel or laches would undermine the legislative purpose of

Section 1926(b).       Section 1926(b) has two specific purposes: (1) “to encourage rural water

development by expanding the number of potential users” and (2) “to safeguard the financial

viability of rural water associations and [their federal] loans.” Ross, 666 F.3d at 397 (quoting

Lexington-South Elkhorn, 93 F.3d at 233). The first purpose benefits the public in need of water.

The second purpose benefits the federal government and its interest in having its loan repaid. The

statute contains no policy prescription regarding the time in which claims for violation of Section

1926(b) must be pursued.

        Milcrofton was aware in 2007 of the planned development of what is now the Morgan Farms

and Traditions subdivisions.      The developers asked Milcrofton to provide water service and

Milcrofton said, “no.” It said, “no,” more than once. In May 2008, the City Commission passed a

resolution at a public meeting acknowledging its commitment to provide water and sewer service to

Morgan Farms and Traditions. (Doc. No. 45, ¶ 16). Significantly more time has passed since

Milcrofton was aware (or should have been aware) that the City intended to provide water service

to the developments than was at issue in Jennings. In Jennings, the water district was aware it was

losing its biggest wholesale customer to a neighboring municipality for about six months before

bringing suit. Here, over ten years have passed since Milcrofton was aware the City intended to

provide water service. Construction, though delayed, began in 2013. Milcrofton did not bring suit

until 2018, five years later.

                                                     23



    Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 23 of 31 PageID #: 900
        In addition, as part of the planning for Morgan Farms and Traditions, the USDA approved a

transfer of water service area between the Nolensville/College Grove Utility District and the City in

2008. The associated maps showed the disputed area as “unclaimed.” Unlike in Jennings, there is

no indication that the federal agency advised Milcrofton to assert its right to serve the disputed

territory. Nor is there any indication that the City’s service to the area has threatened Milcrofton’s

ability to repay its federal loan or that Milcrofton relied on the disputed area as part of its territory

to secure the bond from the USDA. In fact, all indications are that in 2007 when Milcrofton resolved

to obtain USDA funding, it believed the disputed areas were not within its boundaries.

        The Court finds that under the facts of this case, the application of estoppel or laches would

not undermine the legislative purpose of Section 1926(b). The interest of the public in receiving

water service is not undermined by applying rules of equity to preclude a claim by a water district

that by its own standard declined to provide such service. Nor is there any indication that the

government’s interest in having its loan repaid will be impaired by the application of estoppel or

laches in this case.

        Equitable estoppel requires a showing that there was: “(1) [a] misrepresentation by the party

against whom estoppel is asserted; (2) reasonable reliance on the misrepresentation by the party

asserting estoppel; and (3) [a] detriment to the party asserting estoppel.” U.S. v. City of Loveland,

Ohio, 621 F.3d 465, 473 (6th Cir. 2010) (citing Premo v. United States, 599 F.3d 540, 547 (6th Cir.

2010). “A party asserting laches must show: (1) lack of diligence by the party against whom the

defense is asserted, and (2) prejudice to the party asserting it.” Id. (citing Herman Miller, Inc. v.

Palazzetti Imports & Exports, Inc., 270 F.3d 298, 320 (6th Cir.2001)); Wells v. U.S. Steel and

Carnegie Pension Fund, Inc., 950 F.2d 1244 (6th Cir. 1991) (the essential elements of laches are an

unreasonable delay and a change of position of the innocent party to its detriment of prejudice).

                                                       24



    Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 24 of 31 PageID #: 901
“The principle that the passage of time can preclude relief has deep roots in our law, and this Court

has recognized this prescription in various guises. It is well established that laches, a doctrine

focused on one side’s inaction and the other’s legitimate reliance, may bar long-dormant claims for

equitable relief.” City of Sherrill, N.Y. v. Oneida Indian Nation of N.Y., 544 U.S. 197, 217 (2005).

         The Court finds that there are questions of fact regarding the reasonableness of the City’s

reliance on Milcrofton’s disavowal of the right to serve the disputed area in 2007 and whether the

City reasonably continued to rely on the 2007 statements when the developers recommenced work

on Morgan Farms and Traditions many years later. In addition, there are questions of fact regarding

Milcrofton’s knowledge of the developments at Morgan Farms and Traditions and whether it could

have or should have asserted its alleged right to serve the areas at an earlier time. The City

acknowledges that, after the inquiries in 2007, it did not communicate with Milcrofton about its

intent to serve the developments. The City claims, however, the Milcrofton could have and should

have known of the developments because of the 2008 City Ordinances committing to provide water

and sewer service and that the construction, once it began in 2013, was visible from major public

roads.

         In sum, the Court finds that the equitable defenses of estoppel and laches are available in

this case, but that questions of fact regarding the reasonableness of the City’s reliance on

Milcrofton’s 2007 statements and questions of fact regarding the reasonableness of Milcrofton’s

delay in bringing suit preclude summary judgment.

C. Protection Under Section 1926(b)
         To establish that it is entitled to protection under Section 1926(b), Milcrofton must show

that: (1) it is an “association” with the meaning of the Act; (2) it has a qualifying outstanding USDA

loan obligation; and (3) it has provided or made service available in the disputed area. Ross, 666

                                                     25



    Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 25 of 31 PageID #: 902
F.3d at 397. The parties do not dispute that Milcrofton is an association within the meaning of the

act or that it has, at all relevant times, had a qualifying FHA loan obligation. Accordingly, the only

question for the Court to resolve is whether Milcrofton provided or made service available in the

disputed area. To satisfy the third prong, Milcrofton must demonstrate that it (a) had “pipes in the

ground” that provide service within or adjacent to the disputed area before the allegedly encroaching

association began providing water service to customers in the disputed area; (b) was capable of

providing service to the disputed area within a reasonable time after a request for service has been

made; and (c) had the legal right under state law to serve the disputed area. Id. at 399.

       The City argues that the Court need not apply the “pipes in the ground” test because

Milcrofton itself declined to provide service when requested to do so in 2007 and, therefore, cannot

be found to have made service available so that it can avail itself of the protections of the statute.

       The Sixth Circuit has applied the “pipes in the ground” test in the context of a disputed

service area where two water service providers claimed the right to provide service. The facts of

this case are different. Although Milcrofton is now asserting the right to serve the disputed area, in

2007 when asked to provide water service, it said, “no,” more than once. If a water company, even

one with an obligation to provide water service to a given area, disclaims responsibility and says it

will not or cannot provide service, it matters not that the water company has adjacent pipes in the

ground capable of serving the area. Moreover, even if the Court were to apply the “pipes in the

ground” test, a company’s statement that it would not or could not provide service serves as very

strong evidence of the district’s inability to provide service within a reasonable time. Milcrofton’s

argument that the Court should look only at the physical ability to provide service, taken to its logical

conclusion, would allow a water company to state that it could not or would not provide service to

a given area and then, assuming it still had a qualifying loan obligation, claim a territorial

                                                       26



    Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 26 of 31 PageID #: 903
infringement ten years later because, contrary to its representations, it in fact could have provided

service.

         Milcrofton is correct, however, that barring its claim on the basis of its 2007 representations

effects an estoppel either with regard to ability to serve or service area or both. As stated above,

there are genuine questions of material fact regarding the reasonableness of the City’s reliance on

Milcrofton’s 2007 statements, particularly in light of the passage of time between the initial inquiry

and the commencement of construction.

         Moreover, there are material questions of fact regarding Milcrofton’s ability to serve the

disputed are within a “reasonable” time of the request for service and Milcrofton’s right under state

law to serve the disputed area.

            1. Service within a Reasonable Time
         In 2007, Milcrofton stated that it would not have the capacity to provide service to the

developments until system upgrades were completed in one to three years. Those upgrades were

complete in 2009. (Doc. No. 40, ¶¶17-20).           However, Milcrofton concedes that additional

improvements to its existing infrastructure are still necessary before it could provide service to the

developments, specifically: (1) replacement of the two-inch water main that served the property at

1820 Wilson Pike – now the entrance to Traditions –with an eight-inch pipe; (2) installation of

approximately 300 feet of eight-inch pipe to connect its existing service in the Breezeway

development to Morgan Farms; and (3) installation of 1500 feet of eight-inch pipe to connect

Traditions to Morgan Farms and “loop” the system. Construction of the “loop” would require

Milcrofton to obtain an easement along the future McEwen Drive right-of-way.                Milcrofton

estimates the necessary improvements could be made in less than fifteen days. (Doc. No. 40, ¶¶ 21-

24).

                                                       27



       Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 27 of 31 PageID #: 904
        These are not “minor” improvements, such as those considered by the court in Le-Ax Water

Dist. v. City of Athens, Ohio, 346 F.3d 701, 707 (6th Cir. 2003). In Le-Ax, the court found that the

water district had “water lines ‘within or adjacent to the relevant property’” that could meet the need

of the property. The Le-Ax court acknowledged that the water district had both appropriately sized

pipes and water tanks to augment the system. Id. The only improvement needed was a pressure

reducing valve that cost roughly $2,000. Id. See also, Vill. of Grafton, 419 F.3d at 566 (water district

had water lines to the disputed area and could provide water service “overnight”).

        Other courts have found the capacity of existing pipes and easement requirements relevant

to a determination of whether service was made available. In Bell Arthur Water Corp. v. Greenville

Util. Comm’n, 173 F.3d 517, 525 (4th Cir. 1999), the court found that the water district did not have

capacity to service the disputed area or provide service within a reasonable time when adjacent pipes

were too small and the water district had taken no meaningful steps to construct a new pipeline

within a reasonable time. In N. Ohio Rural Water v. Erie Cty. Bd. of Cty. Comm’rs, 347 F. Supp.

2d 511, 515 (N.D. Ohio 2004), the court denied Section 1926(b) protection on a number of grounds,

including that water service was not “made available” when water district had lines “surrounding

the disputed territory, but not within or adjacent to the specific areas at issue” and that the water

district had not established a legal right to serve the area because it not obtained necessary easements

to install water lines.

        To serve Traditions and Morgan Farms, not only does the Milcrofton system require system

improvements more significant than those considered in Le-Ax, Milcrofton would also need to

obtain an easement, which may or may not be obtainable in a reasonable time. Furthermore, any

question of reasonableness must consider the extended timeline of the development of the disputed



                                                      28



    Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 28 of 31 PageID #: 905
area—that although service was requested in 2007, the developers did not begin to lay pipes until

2013.

        Whether Milcrofton could provide service within a reasonable time presents questions of

fact not capable or appropriate for resolution on a motion for summary judgment.

            2. Legal Right to Serve
        State law governing utility districts provides that a utility district has priority to serve areas

within its boundaries and although it has authority to serve areas “within or without” its boundaries,

cities and towns with populations above 3,000 have priority to serve areas within three to five miles

of its corporate limits that are not within the boundary of a utility district. Tenn. Code Ann. § 7-82-

302(a) and (g). The land on which Morgan Farms and Traditions are situated is a part of the City

of Brentwood. (See SOF, Doc. No. 45, ¶ 3). The City, therefore, has priority to service the

developments unless the developments are located within Milcrofton’s service area. Moreover, in

Le-Ax Water District, the Sixth Circuit held that “when a rural water district’s boundaries are

geographically determined by the state, a rural water district cannot use § 1926(b) to obtain new

customers outside the geographic area.” Le-Ax Water Dist., 346 F.3d ay 709.                 Milcrofton’s

boundaries are, therefore, dispositive of this element.

        Milcrofton Utility District was created by judicial order in 1971 and “recreated” by judicial

order on October 10, 1975.        The order established the “perimeters and boundary lines” of

Milcrofton. The Order creates a northern boundary that may or may not encompass the Morgan

Farms and Traditions developments. Milcrofton insists the northern boundary is the same as that of




                                                       29



    Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 29 of 31 PageID #: 906
the Fourteenth Civil District, but the order establishing the water district is not so clear. 8 The Order

describes the northern boundary as follows:

           [Beginning at] the point where Liberty Pike, I-65 and the southern boundary
           of the 8th Civil District of Williamson County intersect; thence eastwardly
           along the southern boundary of the 8th Civil District and following the same
           to the point where it comes closest to Clovercroft Road; thence following the
           8th Civil District line northwardly and northeasterly to a point where the East
           boundary of the 8th Civil District and the South Boundary of the 15th Civil
           District intersect; thence eastwardly along the southern boundary of the 15th
           Civil District of Williamson County to the point where said southern boundary
           of the 15th Civil District intersects with the 16th, 19th and 14th Civil Districts
           of Williamson County …

Order, In the Matter of: Milcrofton Util. Dist., Rule No. 462 (Williamson Cty. Ct. Oct. 10, 1975)

(Doc. No. 25-2 at DocID# 215-19). The City argues that the maps Milcrofton is currently relying

on, cannot be an accurate depiction of the northern service area because the point where the 16th,

19th, and 14th Civil Districts intersect is not shown on any of these maps.

        The parties have submitted innumerable maps, most of which are indecipherable.                       If

Milcrofton is not estopped from claiming Morgan Farms and Traditions are within its service area

based on its repeated representations in 2007, whether the developments are, in fact, within

Milcrofton’s service area presents a question of fact not capable of resolution on a motion for

summary judgment.

D. Tenn. Code Ann. § 7-82-301(a)(1)(B)
        Milcrofton alleges that by providing water service within its service area, the City has

violated state law establishing that a utility district “shall be the sole public corporation empowered




8
 Milcrofton’s assertion that the City has admitted the northern district boundary is the same as the 14th Civil
District is unavailing. The City has clearly stated its position that Morgan Farms and Traditions are located
outside Milcrofton’s boundaries. The purported admissions to no establish that the boundary of the 14th
Civil District and Milcrofton’s northern boundary are on in the same.
                                                          30



    Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 30 of 31 PageID #: 907
to furnish such services in the district, and no other person, firm or corporation shall furnish or

attempted to furnish any of the services in the area embraced by the district, unless and until it has

been established that the public convenience and necessity requires other or additional services.”

Tenn. Code Ann. § 7-82-301(a)(1)(B).

       For the reasons stated with regard to the federal claim, questions of fact preclude summary

judgment on the state law claim, particularly questions regarding the boundaries of the Milcrofton

service area and whether laches apply to bar the claim.

                                      IV.     CONCLUSION

       For the reasons stated. Plaintiff’s Motion for Partial Summary Judgment is DENIED and

Defendant’s Motion for Summary Judgment is DENIED.

       An appropriate Order will enter.



                                                      ______________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                     31



    Case 3:18-cv-00330 Document 61 Filed 04/30/20 Page 31 of 31 PageID #: 908
